FILE COPY



         In re Vicente
       ReyesAppellant/s




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                               June 18, 2014

                                           No. 04-14-00424-CR

                                         IN RE Vicente REYES

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

        On June 13, 2014, relator filed a pro se petition for writ of mandamus. With his petition,
relator also filed motions asking this court to take judicial notice of the record filed in his direct
appeal in Appeal No. 04-07-00203-CR, to suspend the rules of appellate procedure governing the
number of copies required for filing and the requisites for filed documents, and to allow relator
to proceed without advance payment of costs. Relator’s motions are GRANTED.

        The court has considered relator’s petition and is of the opinion that relator is not entitled
to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.
APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on June 18th, 2014.

                                                                    _____________________________
                                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court


1This proceeding arises out of Cause No. 2006CR6988, styled The State of Texas v. Vicente Reyes, pending in the
290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.